Exhibit 10.4
NVR, INC.
2010 EQUITY INCENTIVE PLAN
RESTRICTED SHARE UNITS AGREEMENT
NVR, Inc., a Virginia corporation (the “Company”), hereby grants Restricted
Share Units (“Restricted Share Units”) for shares of its common stock, par value
$0.01 (“Stock”) to the Grantee named below, subject to the vesting and other
conditions set forth below. Additional terms and conditions of the grant are set
forth in this cover sheet and in the attachment (collectively, the “Agreement”)
and in the Company’s 2010 Equity Incentive Plan (as amended from time to time,
the “Plan”).
Name of Grantee:                                         
Number of Restricted Share Units:                     
Purchase Price per Share: $0.01 (par value)
Grant Date:                     
Vesting Schedule:
     By your signature below, you agree to all of the terms and conditions
described herein, in the attached Agreement and in the Plan, a copy of which is
also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this cover sheet
or Agreement should appear to be inconsistent.

                 
Grantee:
      Date:        
 
 
 
(Signature)      
 
   
 
               
Company:
      Date:        
 
 
 
(Signature)      
 
   
Title:
               

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



NVR, INC.
2010 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNITS AGREEMENT

     
Restricted Share Units
  This Agreement evidences an award of shares of Stock in the number set forth
on the cover sheet and subject to the vesting and other conditions set forth
herein, in the Plan and on the cover sheet (the “Restricted Share Units”). The
purchase price is deemed paid by your continued Services to the Company.
 
   
Transfer of Unvested
Restricted Share Units
  Unvested Restricted Share Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered, whether by operation of law or
otherwise, nor may the Restricted Share Units be made subject to execution,
attachment or similar process. If you attempt to do any of these things, the
Restricted Share Units will immediately become forfeited.
 
   
Vesting
  The Company will issue your Restricted Share Units in the name set forth on
the cover sheet. In the event of a termination of your service for any reason,
the Restricted Share Units shall become vested at the date of termination for a
pro rata portion based on the number of full months of the current year that has
expired prior to the termination of the previously non-vested portion of the
Restricted Share Units which would have been vested at the end of the year in
which such termination occurs.

Your rights under this Restricted Share Units grant and this Agreement shall
vest in accordance with the vesting schedule set forth on the cover sheet so
long as you continue in Service on the vesting dates set forth on the cover
sheet.
 
   
Delivery
  As your Restricted Share Units vest, the Company will issue the shares of
Stock to which the then vested Restricted Share Units relate; provided, that, if
such vesting date occurs during a period in which you are (i) subject to a
lock-up agreement restricting your ability to sell Stock in the open market or
(ii) are restricted from selling Stock in the open market because a trading
window is not available, delivery of such vested shares will be delayed until
the date immediately following the expiration of the lock-up agreement or the
opening of a trading window but in no event beyond 21/2 months after the end of
the calendar year in which the shares would have been otherwise delivered. The
resulting aggregate number of vested shares of Stock will be rounded to the
nearest whole number, and you cannot vest in more than the number of shares
covered by this grant.
 
   
Corporate
Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, the Restricted Share Units will become 100% vested if
the Restricted Share Units are not assumed, or equivalent restricted securities
are not substituted for the Restricted Share Units by the Company or its
successor.

 



--------------------------------------------------------------------------------



 



     
Evidence of Issuance
  The issuance of the Stock under the grant of Restricted Share Units evidenced
by this Agreement shall be evidenced in such a manner as the Company, in its
discretion, will deem appropriate, including, without limitation, book-entry,
registration or issuance of one or more Stock certificates. You will have no
further rights with regard to a Restricted Share Unit once the share of Stock
related to such Restricted Share Unit has been issued.
 
   
Forfeiture of Unvested
Restricted Share Units
  Unless the termination of your Service triggers other treatment pursuant to
the terms of this Agreement, the Plan, or any other written agreement between
the Company or any Affiliate, as applicable, and you, you will automatically
forfeit to the Company all of the unvested Restricted Share Units in the event
you are no longer providing Service for any reason.
 
   
Withholding Taxes
  You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Share Units within a reasonable
period of time, or you shall forfeit the shares of Stock. In the event that the
Company or an Affiliate, as applicable, determines that any federal, state,
local or foreign tax or withholding payment is required relating to the vesting
or receipt of shares of Stock arising from this grant, the Company or an
Affiliate, as applicable, shall have the right to require such payments from
you, or withhold such amounts from other payments due to you from the Company or
an Affiliate, as applicable, consistent with Section 14.3 of the Plan, including
a same day sale. Payment must be made in immediately available funds.
 
   
Retention Rights
  This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or an Affiliate in any capacity. Unless otherwise
specified in a written agreement between the Company or an Affiliate, as
applicable, and you, the Company or an Affiliate, as applicable, reserves the
right to terminate your Service at any time and for any reason.
 
   
Stockholder Rights
  You, or your estate or heirs, do not have any of the rights of a shareholder
with respect to any vested or unvested Restricted Share Units until the Stock
has been issued to you and either a certificate evidencing your Stock has been
issued or an appropriate entry has been made on the Company’s books.

Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity as provided in Section 13 of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the
Commonwealth of Virginia, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 



--------------------------------------------------------------------------------



 



     
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
agreement between you and the Company or an Affiliate, as applicable, shall
supersede this Agreement with respect to its subject matter.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information and any other information that might
be deemed appropriate by the Company to facilitate the administration of the
Plan.

By accepting this grant, you give explicit consent to the Company to process any
such personal data.
 
   
Code Section 409A
  It is intended that this Award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that you would be subject to the additional 20% tax imposed on
certain non-qualified deferred compensation plans pursuant to Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Company.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 